Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11, 21 and 23-30 are currently pending in the instant application.  Applicants have canceled claims 12-20 and 22 and added new claims 29 and 30 in a preliminary amendment.  Claims 1, 4-6, 11, 21 and 23 are rejected and claims 2, 3, 7-10 and 24-30 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2019/066059, filed on December 12, 2019 which claims benefit of US Provisional Application 62/778,786, filed on December 12, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2021 and September 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hailiang, et al. (CN 103254133 (A)) or PubChem. (Database Accession No. 1307900) or  PubChem. (Database Accession No. 1287551) or Li, et al. (Bioorg. Med. Chem. Lett. 22 (2012) 3589-3593). The instant invention claims  
    PNG
    media_image1.png
    189
    190
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    550
    661
    media_image2.png
    Greyscale
and all other variables are as defined in claim 1.
 The Hailiang, et al. reference teaches diarylpyrazolylaniline derivatives such as 
    PNG
    media_image3.png
    259
    478
    media_image3.png
    Greyscale
 (See page 5) wherein R1 is CH3; X is NH; Y is a phenyl substituted with ethoxy; R2 is phenyl for the treatment of colorectal cancer.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The PubChem (Database Accession No. 1307900) reference teaches diarylpyrazolylaniline derivatives such as 
    PNG
    media_image4.png
    271
    300
    media_image4.png
    Greyscale
 (See page 5) wherein R1 is NO2; X is O; Y is a phenyl; R2 is phenyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The PubChem (Database Accession No. 1287551) reference teaches diarylpyrazolylaniline derivatives such as 
    PNG
    media_image5.png
    255
    319
    media_image5.png
    Greyscale
 (See page 5) wherein R1 is NO2; X is NH; Y is a phenyl substituted with F; R2 is phenyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Li, et al. reference teaches N,1,3-triphenyl-1H-pyrazole-4-carboxamide  derivatives such as 
    PNG
    media_image6.png
    266
    448
    media_image6.png
    Greyscale
 (See compound 7b, page 3591) wherein R1 is CH3; X is NH; Y is a phenyl substituted with Cl; R2 is phenyl as inhibitors of Aurora-A.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem. (Database Accession No. 2959384).  The instant invention claims  
    PNG
    media_image7.png
    184
    344
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    593
    711
    media_image8.png
    Greyscale
and all other variables are as defined in claim 11.
 The PubChem. (Database Accession No. 2959384) reference teaches diarylpyrazolylaniline derivatives such as 
    PNG
    media_image9.png
    275
    270
    media_image9.png
    Greyscale
 (See page 5) wherein R1 is phenyl substituted with F; R2 and R3 form a five membered ring; R4 is NO2. This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


	

  Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation in claim 21 which is drawn to “A pyrazole compound of Claim 1 as shown in Table 1” does not clearly define the structure or name of each compound. The examiner must refer to the specification to find the structures of the various compounds being referred in claim 21.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures or names of each compound disclosed in claim 21 which also should have clear support in the specification.


IV.	Objections

Dependent Claim Objections
Dependent Claims 2, 3, 7-10 and 24-30 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626